                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    AT FORT MYERS

 ZSR PATLAYICI SANAYI A.S.,

                Plaintiff,                             CASE NO. 2:19-cv-00864-SPC-MRM

        v.

 MATTHEW SARAC,
 SARAC DISTRIBUTORS LLC,
 And YAVEX LLC,

                Defendants.


    RESPONSE IN OPPOSITION TO PLAINTIFF’S PARTIAL MOTION TO DISMISS
     DEFENDANTS’ COUNTERCLAIMS AND STRIKE AFFIRMATIVE DEFENSES

       NOW COME Defendants, Matthew Sarac, Sarac Distributors LLC, and Yavex LLC (hereafter

collectively “Defendants”), pursuant to the Federal Rules of Civil Procedure and Local Rule 3.01, to

submit this Response in Opposition to Plaintiff’s Partial Motion to Dismiss Defendants’

Counterclaims and Strike their Affirmative Defenses.

                                             INTRODUCTION

       Plaintiff alleges this to be a “simple breach of contract claim” for goods sold, and is attempting

to use this Court to eliminate any aspects of this case that might complicate what it desperately wishes

to be a “straightforward” collections matter. However, the indisputable facts and actions of Plaintiff

and predecessor-in-interest, Yavaşçalar A.S. (“Yavaşçalar”), demonstrate that this dispute is not as

simple as suggested. This matter involves the sale of ammunition from Yavaşçalar to Sarac

Distributors, which then attempted to sell it in the United States under the “Yavex” name. Yavaşçalar

knowingly and intentionally sold inferior quality ammunition to Sarac Distributors under the Yavex

brand, which resulted in significant financial losses and damages to Sarac Distributors. Further,

Yavaşçalar illegally shipped the ammunition in Yavex USA boxes to prohibited third parties,

                                                   1
including banned and/or terroristic nations and groups. At Yavaşçalar’s request, ammunition was

also transferred to non-party 4T USA, LLC, which was partially owned by Yavaşçalar. Eventually,

Yavaşçalar was seized by the Turkish government and supposedly transferred to Plaintiff ZSR. These

facts form the basis of Defendants’ Counterclaim and many of the affirmative defenses at issue.

        Plaintiff has moved to dismiss Defendants’ Counterclaim for tortious interference with

existing contracts and tortious interreference with business relationships. Plaintiff does not seek to

disturb Defendants’ Counterclaim for breach of implied warranty substantively or for lack of

jurisdiction. Plaintiff also seeks to strike numerous affirmative defenses.

        For the reasons outlined below, Plaintiff’s motion should be denied. Defendants have pled

sufficiently detailed business relations and “identifiable” customers for its tortious interference

claims. If the Court somehow finds the customer details to be lacking, the proper remedy is leave to

plead further facts. Moreover, Defendants’ claims for tortious interference are not subject to the

economic loss rule and present viable theories distinct from the breach of implied warranty claim.

Lastly, the tortious interference Counterclaim relates to the same ammunition transactions at issue in

the lawsuit, for ammunition delivered to Defendants in Florida, sold by Defendants from Florida and

damages sustained in Florida. As such, personal jurisdiction exists under Florida’s long-arm statute

and the due process requirements. Also, Defendants believe the affirmative defenses are properly

pled and supported, viable, not improperly redundant, and as such, should not be stricken.

                                        FACTUAL BACKGROUND

        Yavaşçalar, a Turkish company, exported numerous shipments of “Yavex” brand ammunition

to Sarac Distributors, Yavex LLC and/or non-party 4T USA, LLC.1                        (Dkt. 47, Def. Ans. &



1
 Defendants Sarac Distributors, Yavex, LLC, and Mr. Sarac maintain their principal places of business in Florida and
conduct business in Florida. They, directly or through their independent companies, engage in the importation,
distribution, and sales of firearms and/or ammunition. (Dkt. 47, ¶¶ 12-14, 17, 34).


                                                         2
Counterclaim ¶ 71). After receipt and attempted sales of the ammunition, it became apparent to

Defendants that the ammunition was of poor quality and was manufactured using NATO standards,

which is a military grade not permissible or acceptable for use by American consumers. (Id. at ¶¶ 73,

75). Yavaşçalar failed to manufacture the ammunition with consistent powder loads and case lengths,

track the lots of components used to produce the ammunition and manufacture the ammunition in

product lots. (Id. at ¶¶ 78-80). As a result of these deficiencies, prospective customers, large

ammunition manufacturers and retailers who had longstanding relationships with Sarac have either

ceased conducting business with Sarac, elected not to purchase ammunition, greatly delayed their

decisions to purchase ammunition, or required Sarac to provide free samples as a pre-condition to

purchase. (Id. at ¶¶ 82, 83). Thus, the value and ability to sell the ammunition was greatly diminished

and Sarac was forced to expend significant time, effort and money to try to market and sell the

ammunition. (Id. at ¶¶ 73, 81). Not only was Sarac compelled to sell the ammunition at a low price

point, but Sarac was also prevented from pursuing other business ventures and, resultantly, sustained

significant financial losses. (Id. at ¶¶ 84, 86).

        Additionally, Yavaşçalar illegally and unlawfully shipped and/or attempted to ship “Yavex”

brand ammunition in Yavex USA boxes to prohibited countries, such as Libya, but the shipment was

ultimately seized. (Id. at ¶¶ 88). This sordid history is further compounded by the arrest of Ismail

Yavaşça, owner of Yavaşçalar and suspected supporter of the Gülen faction’s attempted overthrow

of the Turkish government in July 2016. (Id. at ¶¶ 95-97). Following his arrest, Yavaşçalar was

seized by the Turkish government. (Id. at ¶ 98). These events were publicized throughout the internet

including Sarac’s current and prospective customers alike, resulting in death threats, negative

publicity and loss of business for Defendants. (Id. at ¶¶ 89-91, 93, 99). Following these events,

plaintiff ZSR Patlayici Sanayi A.S., a Turkish joint stock company, allegedly acquired the assets and

liabilities of Yavaşçalar and became its successor. (Dkt. 39, Pltf. Compl., ¶¶ 1-4). As a result of

                                                    3
Yavaşçalar’s illegal actions and the public reporting of same, Sarac and Mr. Sarac sustained great

financial loss, decreased profits, loss of business, loss of profits, harm to the Yavex USA brand, and

harm to the reputation of Mr. Sarac and Sarac Distributors. (Dkt. 47, ¶¶ 85, 94).

                                         LEGAL STANDARD

  I.   MOTION TO DISMISS

       Federal Rule of Civil procedure 8(a)(2) requires only “a short and plain statement of the claim

showing that the pleader is entitled to relief.” For survival on a motion to dismiss, a complaint need

only contain sufficient factual matter “to state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff [or counter-

plaintiff] pleads factual content that allows the court to draw the reasonable inference that the

defendant [or counter-defendant] is liable for the misconduct alleged.” Id. This requirement gives the

opposing party “fair notice of what the claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A motion to dismiss a counterclaim pursuant to Federal

Rule of Civil Procedure 12(b)(6) is evaluated in the same manner as a motion to dismiss a complaint.”

Geter v. Galardi S. Enterprises, Inc., 43 F. Supp. 3d 1322 (S.D. Fla. 2014) (internal citations omitted).

       The Court must accept all of the counter-plaintiff’s factual allegations as true in determining

whether a counter-plaintiff has stated a claim for which relief could be granted. Hishon v. King &

Spalding, 467 U.S. 69, 73 (1984). The factual allegations must also be construed “in the light most

favorable to the [counter-]plaintiff.” GO Traders, S.A. v. Intertex Miami, LLC, 2018 WL 7287151, at

*1 (S.D. Fla. Oct. 24, 2018) (citing Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A

court may dismiss a complaint only if it is clear that no relief could be granted under any set of facts

that could be proved consistent with the allegations. Hishon, 467 U.S. at 73.




                                                    4
 II.   MOTION TO STRIKE

       Rule 12(f) allows courts to “strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Motions to strike are generally

disfavored due to their drastic nature. Hamblen v. Davol, Inc., 2018 WL 1493251, at *3 (M.D. Fla.

2018); Heath v. Deans Food T.G. Lee, 2015 WL 1524083, at *2 (M.D. Fla. Apr. 2, 2015). Such

motions “will usually be denied unless the allegations have no possible relation to the controversy

and may cause prejudice to one of the parties.” Poston v. American President Lines, Ltd., 452 F. Supp.

568, 570 (S.D. Fla. 1978) (citing Augustus v. Board of Public Instruction, 306 F.2d 862 (5th Cir.

1962)). Absent a showing of prejudice, a motion to strike does nothing to advance the litigation, and

the Court will not strike allegations “to merely polish the pleadings.” Deatherage v. Experian

Information Solutions, Inc., 2020 WL 1974223, at *1 (M.D. Fla. 2020); see also Michael v. Clark

Equipment Co., 380 F.2d 351, 352 (2d Cir. 1967). An affirmative defense that is stricken because of

a technical deficiency should be allowed to be replead. Microsoft Corp. v. Jesse’s Computers &

Repair, Inc., 211 F.R.D. 681, 684 (M.D. Fla. 2002).

                                      LEGAL ARGUMENT

  I.   MOTION TO DISMISS

       A. THE   COUNTERCLAIM     SUFFICIENTLY                          ALLEGES          TORTIOUS
          INTERFERENCE CAUSES OF ACTION

       A tortious interference counterclaim need only meet the requirements of FRCP 8(a)(2), setting

forth a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed.R.Civ.P. 8(a)(2); Proctor & Gamble, Co. v. Haugen, 222 F.3d 1262, 1279 (10th Cir. 2000).

Under Florida law, a counterclaim must allege the following elements to state a claim for tortious

interference with a contractual or business relationship: 1) the existence of a business relationship

under which the plaintiff has legal rights; (2) an intentional and unjustified interference with the

relationship; and (3) damage to the plaintiff as a result of the tortious interference with that
                                                  5
relationship. See Ad–Vantage Telephone Directory Consultants, Inc. v. GTE Directories Corp., 849

F.2d 1336, 1348–49 (11th Cir. 1987) (citations omitted); Tamiami Trail Tours, Inc. v. Cotton, 463

So.2d 1126, 1127 (Fla. 1985). The thwarted business relationship need not be evidenced by an

enforceable contract. United Yacht Brokers, Inc. v. Gillespie, 377 So.2d 668 (Fla. 1979).

       The contours of what defines a sufficient business relationship to state a tortious interference

claim have been heavily litigated. Relationships with the “community at large” are inadequate. Ethan

Allen, Inc. v. Georgetown Manor, Inc., 647 So.2d 812, 815 (Fla.1994) (citation omitted). To establish

a claim for tortious interference, the plaintiff “must prove a business relationship with identifiable

customers.” Ferguson Transp., Inc. v. North American Van Lines, Inc., 687 So.2d 821, (Fla. 1996).

At the pleadings stage, what is considered identifiable customers is a low bar. A complaint may be

drafted “at a high order of abstraction” and “not specifically identify each of the relationships

allegedly interfered with” and still show the claim is not predicated upon relationships with the

community at large. Future Tech International, Inc. v. Tae Il Media, Ltd., 944 F.Supp. 1538, 1570

(S.D. Fla. 1996). See, e.g., Merrill Lynch Bus. Fin. Services, Inc. v. Performance Mach. Sys. U.S.A.,

Inc., 2005 WL 975773, at *6 (S.D. Fla. 2005) (exclusive rights to distribute products in the United

States is a sufficient business relationship to state a tortious-interference claim); Nautica Intern.,Inc.

v. Intermarine USA, L.P., 5 F. Supp. 2d 1333, 1345 (S.D. Fla. 1998) (allegation of contracts for sale

to unspecified foreign government is a sufficient pleading for tortious-interference claim).

       Here, Plaintiff takes issue only with the identification of the existence of the alleged

contractual or business relationships that were interfered with, arguing that they must be “identified”

in order to survive dismissal. However, in order to survive a motion to dismiss, Defendants merely

need to show such relationships and contracts are identifiable.2 It is not required to identify



2
   Merriam Webster defines “identifiable” as “capable of being identified.” See https://www.merriam-
webster.com/dictionary/identifiable.
                                                    6
customers by name in the pleadings. USI Ins. Servs. LLC v. Simokonis, No. 15-CV-24337, 2016 WL

11547701 (S.D. Fla. Apr. 15, 2016), report and recommendation adopted, No. 15-24337-CIV, 2016

WL 11547699 (S.D. Fla. May 13, 2016). The specific customers at issue do not need to be named so

long as the allegations concerning the business relationships are sufficient. Drenberg v. FocusA (3)27

On Sur., LLC, No. 6:13-CV-1351-ORL-37, 2013 WL 6768667 (M.D. Fla. Dec. 20, 2013). A tortious

interference claim is plausible when the customers or prospective customers referenced in the

complaint would be “identifiable through discovery.” Total Mktg. Techs., Inc. v. Angel Medflight

Worldwide Air Ambulance Servs., LLC, No. 8:10–cv–2680–T–33TBM, 2012 WL 33150, at *3

(M.D.Fla. Jan.6, 2012).

       Defendants have sufficiently pled the elements of a tortious interference claim including

“identifiable” contractual and business relationships that were impacted and/or harmed by the claimed

tortious conduct. Specifically, the Counterclaim identifies that the sub-standard ammunition and

improper shipments caused “U.S. customers, including certain large ammunition manufacturers and

retailers with whom Sarac regularly conducted business, including regular business for the “Yavex”

brand ammunition” not to purchase the ammunition, to cease conducting business with Sarac

Distributors, to renege on agreements to purchase the ammunition, to obtain discounts to purchase

the ammunition, to provide free samples for testing, etc. (Dkt. 47, ¶¶ 82-84; 105-109.) Clearly,

Defendants have asserted identifiable customers as opposed to general business or community

relationships. Though Defendants did not include specific customer names, which are not required,

the Counterclaim shows that identifiable contractual and business relationships were harmed by the

alleged tortious acts. While Plaintiff may disagree with the factual allegations pled, that is not

grounds for dismissal pursuant to Rule 12(b)(6). The requirements of a well-pled Complaint do not

necessitate the relationships be identified in the Complaint itself; this is the purpose of the discovery




                                                   7
process. Defendants have met the requirements for a well-pled Counterclaim, and Plaintiff’s motion

must be denied.

              B. LEAVE TO AMEND THE TORTIOUS INTERFERENCE COUNTERCLAIM
                 IS REQUESTED SHOULD THE COURT FIND MERIT IN PLAINTIFF’S
                 ARGUMENTS

       “A district court’s discretion to dismiss a complaint without leave to amend is severely

restricted by Fed. R. Civ. P. 15(a), which directs that leave to amend shall be freely given when justice

so requires.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (citations omitted). “In the

absence of any apparent or declared reason—such as undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

etc.—the leave [to amend] sought should, as the rules require, be freely given.” Foman v. Davis, 371

U.S. 178, 182 (1962). A district court cannot nullify the liberal right to amend under Rule 15(a)(2) by

entering judgment prematurely at the same time it dismisses the complaint that would be amended.”

Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 522 (7th

Cir. 2015).

       Here, Plaintiff’s arguments regarding the insufficiency of Defendants’ tortious interference

Counterclaim relate to the lack or insufficiency of the facts pled. Plaintiff argues that Defendants fail

to identify specific customers; not that such customers do not exist or cannot be identified. Plaintiff

is also not alleging that the causes of action are improper or invalid in Florida law. As such, should

the Court determine that specific customers and business relationships need to be more specifically

identified, Defendants respectfully request leave at this early stage to amend their Answer,

Counterclaim, and Affirmative Defenses. Granting leave to amend would not cause any undue

prejudice to the parties and there has been no “repeated failure to cure deficiencies.”




                                                   8
            C. THE ECONOMIC LOSS RULE DOES NOT APPLY TO TORTIOUS
               INTERFERENCE CLAIMS

       In 2013, the Florida Supreme Court departed from precedent, receding from prior rulings that

had expanded the economic loss doctrine well beyond its origins in a string of decisions the Court

found were “unwise and unworkable in practice.” Tiara Condo. Ass’n, Inc. v. Marsh & McLennan

Companies, Inc., 110 So. 3d 399, 407 (Fla. 2013). In doing so, the Court determined that the

economic loss rule applies only in the products liability context. Id. (“Having reviewed the origin

and original purpose of the economic loss rule, and what has been described as the unprincipled

extension of the rule, we now take this final step and hold that the economic loss rule applies only in

the products liability context.”). The Court held that expanding the economic loss rule beyond its

product liability origin “was unwise and unworkable in practice.” Id. (“Thus, today we return the

economic loss rule to its origin in products liability.”) Here, based on Tiara, the economic loss rule

is inapplicable to Defendants’ tortious interference claims.

       Moreover, although not directly argued by Plaintiff, to the extent it is being claimed the

tortious interference claim is not “independent” of Defendants’ breach of warranty claim, that would

also be untrue post-Tiara. See F.D.I.C. v. Floridian Title Grp. Inc., 972 F. Supp. 2d 1289, 1298 (S.D.

Fla. 2013) (“Defendant is apparently operating under the assumption that it can unilaterally rebrand

the Economic Loss Rule as the Inextricable Intertwining Rule and that the Court will buy this

otherwise defective product.”); Getchell v. Suntrust Bank, 2016 WL 740603, at *4 (M.D. Fla. Feb.

25, 2016). Nevertheless, the claims are independent and require different proof such as proof of

“intentional and unjustified interference” for tortious interference. See Tran Chiropractic Wellness

Ctr., Inc. v. Aetna Inc., 2015 WL 2026681, at *5 (M.D. Fla. Apr. 30, 2015); Future Tech Int'l. Inc. v.

Tae II Media, Ltd., 944 F. Supp. 1538, 1568-69 (S.D. Fla. 1996). Also, Fed.R.Civ.P. 8(d) allows a

party to plead alternative claims for relief, even if those claims are inconsistent. Id.


                                                    9
            D. THERE IS PERSONAL JURISDICTION OVER PLAINTIFF

               a. The Counterclaim is Compulsory Because it Arises Out of the Transactions
                  and Occurrences that Gave Rise to Plaintiff’s Suit

       When a party files suit in Florida, they subject themselves to personal jurisdiction to litigate

all related issues. See e.g., Edwards v. Johnson, 569 So. 2d 473, 474 (Fla. 1st DCA 1990) (cited by

Plaintiff for the same proposition); see also Adam v. Saenger, 303 U.S. 59, 67–68 (1938) (holding

that a counterclaim arising from the same transaction or occurrence as the original claim is subject to

the jurisdiction of the forum where the original suit was brought).

       Rule 13(a) defines a compulsory counterclaim as any claim that “arises out of the transaction

or occurrence that is the subject matter of the opposing party’s claim.” Fed.R.Civ.P. 13(a). Courts

use the “logical relationship” test when determining whether a counterclaim is compulsory. See

United States v. Aronson, 617 F.2d 119, 121 (5th Cir.1980). Under this test, there is a logical

relationship when “the same operative facts serve as the basis of both claims or the aggregate core of

facts upon which the claim rests activates additional legal rights, otherwise dormant, in the

defendant.” Plant v. Blazer Financial Services, Inc., 598 F.2d 1357, 1361 (5th Cir.1979). Florida

courts encourage a “broad, realistic interpretation” of the compulsory counterclaim rule allowing the

foreclosure of possibly duplicative litigation. Montgomery Ward Dev. Corp. v. Juster, 932 F.2d 1378,

1381 (11th Cir.1991).

       The Eleventh Circuit, in determining whether counterclaims are compulsory, has adopted the

a four-factor test: (1) Are the issues of fact and law raised by the claim and counterclaim largely the

same? (2) Would res judicata bar a subsequent suit on defendants’ claim absent the compulsory

counter claim rule? (3) Will substantially the same evidence support or refute plaintiffs claim as well

as defendant’s counterclaim? (4) Is there any logical relation between the claim and counterclaim?

Beepot v. J.P. Morgan Chase Nat’l. Corporate Servs., 57 F.Supp.3d 1358, 1370 (M.D.Fla.2014);

Montgomery Ward, 932 F.2d at 1381; Republic Health Corp. v. Lifemark Hosps. of Fla., Inc., 755
                                                  10
F.2d 1453, 1455 (11th Cir. 1985). An affirmative answer to any of the foregoing questions would

mean that the counterclaim is compulsory. Montgomery Ward, 932 F.2d at 1381.

       Here, Plaintiff intentionally takes a narrow view of the Counterclaim, focusing its personal

jurisdiction argument only on the “arms shipments and political events in Turkey, Greece, and other

foreign countries.” However, the Counterclaim is far broader than this issue. Looking at the totality

of the Counterclaim, it is plain that there is a logical relation between Plaintiff’s claims and

Defendants’ Counterclaim. The Counterclaim explicitly alleges that Plaintiff’s actions interfered with

Defendants’ business relationships and contractual agreements for the sale of the very ammunition

for which Plaintiff is now seeking payment. The Counterclaim largely relates to quality and other

issues with the same ammunition in Plaintiff’s claim.

        While Defendants’ counterclaims necessarily include additional facts, the underlying issues

are largely the same. This is a dispute over the manufacture, export, and sale of ammunition branded

with the Yavex name. Defendants encountered complications selling Yavex ammunition as a direct

result of Plaintiff’s actions which had a negative economic impact on Defendants – thus giving rise

to the necessity of the Counterclaim. Discovery for all matters will necessarily overlap, as it all relates

to the manufacture, export, and sale of the Yavex ammunition. As such, by applying the above

outlined four-factor test, the counterclaims are compulsory and jurisdiction is proper.

               b. Jurisdiction is Proper Over the Counterclaim Regardless of Whether It Is
                  Compulsory or Permissive
       Plaintiff appears to take the odd position that even though there is personal jurisdiction over

it for most of Defendants’ tortious interference causes of action and for Defendants’ cause of action

for breach of implied warranty, there is no personal jurisdiction for the alleged tortious conduct related

to illegal shipments. Even taking this improperly narrow view, Plaintiff concedes that the

Counterclaim satisfies Florida’s long-arm statute but argues that the illegal shipment portion of the

tortious interference Counterclaim fails the minimum contacts analysis. This argument is misguided

                                                    11
since, as addressed below, the minimum contacts analysis looks at the totality of the contacts with

Florida, not contacts for each specific allegation. Here, in totality, Plaintiff has minimum contacts

with the state of Florida for purposes of the Counterclaim.

        For a court in Florida to exercise personal jurisdiction over a party not located in the state,

Florida’s long-arm statute (Florida Statutes §48.193) must reach the party and the party must have

sufficient contacts with the state such that the exercise of jurisdiction would not offend due process.

Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013). Personal jurisdiction

is established using Florida’s long-arm statute through a two-step process. First, §48.193 must

authorize the basis of jurisdiction, and second, that basis must meet the constitutional requirement of

due process. Venetian Salami Co. v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989).

                      i.   The Counterclaim Allegations are sufficient to establish Long-Arm
                           Jurisdiction in Florida

        Under Eleventh Circuit precedent, allegations of tortious acts that caused injury in Florida are

sufficient to establish long-arm jurisdiction. See Florida. Posner v. Essex Ins. Co., 178 F.3d 1209,

1216–17 (11th Cir.1999); TSM Technology Management, Inc. v. Benowitz, 2015 WL 1311016, at *3-

4 (M.D. Fla. March 24, 2015) (“To establish a prima facie case of long-arm jurisdiction, Plaintiffs

must only allege tortious actions taken by Blackstone that, if true, would have caused injury to

Plaintiffs in Florida. Plaintiffs have done so.”); H.E.R.O., Inc. v. Self, 2012 WL 1802431, at *5 (S.D.

Fla. May 17, 2012) (“[T]he real effects of [Defendant’s] alleged infringement, disparagement, and

tortious interference would be felt where the Plaintiffs ... reside and conduct business—which, in this

case, is Florida.”)

        Here, as Plaintiff concedes, Defendants have asserted tortious inference claims and a breach

of implied warranty claim resulting in injury and damage to Defendants, who are all Florida residents

and Florida businesses. (Dkt. 47, ¶¶ 5-6, 12-15.). Thus, as Plaintiff concedes, the Counterclaim

allegations are sufficient to establish long-arm jurisdiction in Florida.
                                                   12
                    ii.     The Counterclaim Allegations Comport with Due Process

        Next, the exercise of personal jurisdiction over Plaintiff must comport with due process. Due

process is satisfied if there are sufficient “minimum contacts” between the non-resident party and

Florida such that maintaining the suit in Florida “does not offend traditional notions of fair play and

substantial justice.” Ga. Insurers Insolvency Pool v. Brewer, 602 So. 2d 1264, 1268 (Fla. 1992)

(citation omitted). In analyzing this issue, Florida courts consider the foreseeability that the party’s

conduct would result in the filing of a suit in Florida and the party’s purposeful availment of Florida’s

privileges and protections. Id. “In a case involving specific jurisdiction, a defendant’s contacts with

the forum state must satisfy three criteria:” (1) “they ‘must be related to the plaintiff's cause of action

or have given rise to it;’ “ (2) “they must involve ‘some act by which the defendant purposefully

avails itself of the privilege of conducting activities within the forum;’ and” (3) “they ‘must be such

that the defendant should reasonably anticipate being haled into court there.’” Sloss Indus. Corp. v.

Eurisol, 488 F.3d 922, 925 (11th Cir.2007).

        Here, as Plaintiff concedes through its Motion, Defendants have already established minimum

contacts. The tortious interference claims relate to Plaintiff’s sale and shipment of ammunition of

sub-standard quality to Defendants in Florida, and the breach of implied warranty claim also relates

to such ammunition shipments to Defendants in Florida. Plaintiff does not even attempt to argue lack

of minimum contacts related to the causes of action. Instead, Plaintiff makes the narrow argument

that minimum contacts are lacking for the part of the tortious interference claim related to illegal

ammunition shipments that were seized in Greece. Plaintiff appears to make the argument that

minimum contacts is not just needed over it, but is required for each and every claim, part of a claim,

or factual allegation. This is incorrect.

        For due process, the analysis required is “whether there are sufficient minimum contacts

between the [party] and Florida to satisfy the Fourteenth Amendment’s due process requirements.”

                                                    13
Gustin v. Hoffman, 2008 WL 11335080, at *1 (M.D. Fla. July 29, 2008) (citing Woodard Chevrolet,

Inc. v. Taylor Corp., 949 So. 2d 268, 270 (Fla. 4th DCA 2007)). Only one significant contact or act

is required to establish the necessary minimum contacts. Fidelity Nat. Information Services, Inc. v.

Veen, 2009 WL 3112097, at *4 (M.D. Fla. Sept. 28, 2009). Due process does not require every act

or every part of the claim to relate to contacts with Florida. Id. (“Resolution of the minimum contacts

issue depends whether the case “arises out of” or “relates to” the defendant's contacts with Florida.”).

Instead, the Court should look into the “totality of the circumstances” in evaluating the contacts. See

e.g., Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 164 (2d Cir.2010). Moreover, for

intentional acts, the “effects” for due process is satisfied when the claim is brought in the forum where

the “effects” or “brunt of the harm” caused by the intentional tortious activity was suffered. See e.g.,

Licciardello v. Lovelady, 544 F.3d 1280, 1285–87 (11th Cir.2008). The totality of the due process

analysis is focused on fairness. Burger King Corp v. Rudzewicz, 471 U.S. 462, 476 (1985).

       Here there is no dispute that the totality of Plaintiff’s contacts with Florida is sufficient for

personal jurisdiction. Ample contacts exist through Plaintiff accepting orders from Defendants in

Florida, shipping ammunition to Florida, shipping sub-quality ammunition to Florida, breaching

implied warranties for the ammunition shipped to Florida, causing damages to Defendants in Florida

and filing a lawsuit for payment for the subject ammunition in Florida. The notion that Plaintiff could

not possibly foresee its conduct resulting in the filing of a Florida lawsuit is an indefensible position.

The totality of Plaintiff’s contacts makes it fair and equitable for the Court to exercise jurisdiction

over Plaintiff for the Counterclaim.

       Moreover, if the Court were to consider only the alleged illegal shipments, such intentional

acts are most likely to have an effect where the Yavex USA ammunition is sold, which is out of

Florida, and on the Defendants selling such ammunition out of Florida. Defendants have specifically

alleged such individual harm in Florida. (Dkt 47, ¶¶ 90-94). It is the totality of the relationship

                                                   14
between Plaintiff and Defendants, and the alleged contracts or agreements for the sale and shipment

of ammunition to Florida (at issue here in Plaintiff’s lawsuit), which led to Plaintiff producing and

shipping ammunition in Yavex USA boxes, including the alleged eventual illegal shipments at issue.

According, the Court has jurisdiction over Plaintiff for all aspects of the Counterclaim.

 II.   MOTION TO STRIKE

       Defendants have asserted a Counterclaim that includes thirty (30) paragraphs of detailed

factual allegations. The allegations were expressly incorporated into the affirmative defenses and

further specificity was provided as to each individual affirmative defense. Based on the dealings

between the parties related to the ammunition, Defendants clearly have multiple relevant and viable

affirmative defenses in this matter, and Plaintiff has more than sufficient notice of the potential factual

bases of the affirmative defenses given the extent of Defendants’ pleadings.

       Substantively, as addressed further below, the affirmative defenses at issue are legally

cognizable, relevant to Plaintiff’s claims (and Defendants’ Counterclaim), and contain more than

sufficient supporting facts to provide notice as to the basis for each affirmative defense. Moreover, at

the very least, any of the defenses that are found not to be “true” or “customary” affirmative defenses,

should properly be considered specific denials that need not be stricken or that may otherwise be

permitted to be replead.

           A. Affirmative Defenses 3, 8, 12, 24, 25, and 26 Are Not Redundant
       Plaintiff seeks dismissal of Affirmative Defenses 3, 8, 12, 24, 25 and 26 on the basis that these

affirmative defenses are redundant. With respect to the striking of a pleading of an affirmative

defense that is “redundant, immaterial or impertinent or scandalous,” it must be considered whether

the affirmative defense is relevant or influential to the matter at issue. Chris Craft Industries, Inc. v.

Van Valkenberg, 267 So.2d 642, 645 (1972). Affirmative defenses that are claimed to be redundant

or immaterial may be stricken only if they are “wholly irrelevant and can have no bearing on the


                                                    15
equities and no influence at all on the decision.” Bay Colony Office Bldg. Joint Venture v. Wachovia

Mortg. Co., 342 So.2d 1005, 1006 (Fla. 4th DCA 1977); see Gossett v. Ullendorff, 114 Fla. 159, 154

So. 177 (1934); Pentecostal Holiness Church, Inc. v. Mauney, 270 So.2d 762 (Fla. 4th DCA 1972).

Moreover, because a motion to strike only tests the legal sufficiency of a claim, it is reversible error

for a court to grant a motion to strike where the pleading presents a bona fide issue of fact that may

be supported by evidence. See Gonzalez v. NAFH Nat'l Bank, 93 So.3d 1054, 1057 (Fla. 3d DCA

2012). For the reasons argued below, the cited affirmative defenses are not redundant and should not

be stricken.3

                i.    Affirmative Defense Number 3.
3.       Plaintiff’s damages were the result of the act or acts of a third person or persons over
         whom Defendants had no control…

         Plaintiff seeks dismissal of the third affirmative defense as redundant to the sixth affirmative

defense, which states in relevant part “Independent, intervening, and superseding forces and/or

actions of parties or third parties proximately caused or contributed to the alleged losses or damages,

barring recovery from Defendants.” However, the distinction between these two affirmative defenses

is stated plainly. Affirmative defense number 3 refers solely to the acts of third parties, whereas

affirmative defense number 6 refers to “independent, intervening and superseding forces” which are

not necessarily the result of any action by a third party. While these defenses are supported by

overlapping facts referenced in the Counterclaim, such as the poor quality of ZSR’s products, each

respective defense concerns different causes of harm to Plaintiff. As such, these defenses are

sufficiently distinct and relevant, and cannot be the subject of a motion to dismiss. Moreover, even

if the Court found some redundancy, it would not be proper to dismiss both affirmative defenses at

issue.



3
 As Plaintiff’s argument as to affirmative defenses 3, 8, 12, 24, 25 and 26 concerns alleged redundancy and not a dispute
over factual sufficiency, the factual support sections of such affirmative defenses have been omitted
                                                           16
             ii.   Affirmative Defense Number 8.

       Affirmative defense number 8 states “Plaintiff’s claims are barred to the extent that they

engaged in unlawful, inequitable, or improper conduct.” Plaintiff asserts that affirmative defense

number 8 is redundant to affirmative defense number 7, which states that “Plaintiff’s alleged causes

of action therein are barred by the equitable doctrines of laches, unclean hands, fraud and illegality,

res judicata, and/or estoppel.” Plaintiff appears to take issue with the fact that each of these

affirmative defenses reference the similar terms “illegal” or “unlawful.” However, affirmative

defense number 8 should not be stricken in its entirety as it is not limited solely to lawful or unlawful

conduct, but inequitable or improper conduct that does not necessarily fall within the doctrines cited

in affirmative defense number 7, and which should, as a matter of equity, result in the preclusion of

Plaintiff’s claims. As such affirmative defense number 8 should not be stricken.

            iii.   Affirmative Defense Number 12.

12.    Plaintiff, by its actions and conduct, and/or the actions and conduct of Yavaşçalar A.S.,
       has waived and abandoned any and all claims as alleged herein against Defendants…
       Plaintiff argues affirmative defense number 12 is redundant as to affirmative defense number

4 because it asserts a waiver defense. However, abandonment and waiver are two distinct defenses.

While waiver involves the relinquishment of a right where a person has knowledge of a right and acts

inconsistent with it, abandonment is a separate defense that concerns conduct inconsistent with

validity of a contract which renders the contract unenforceable. See e.g., Mike Bradford & Co. v.

Gulf States Steel Co., 184 So. 2d 911, 915 (Fla. 3d DCA 1966) (waiver of arbitration by answering

without seeking arbitration); Maruri v. Maruri, 582 So. 2d 116, 117 (Fla. 3d DCA 1991); Plant v.

Plant, 320 So. 2d 455, 457 (Fla. 3d DCA 1975 (abandonment of contract by failing to obtain insurance

policy for benefit of other party as required by contract); Sinclair Refining Co. v. Butler, 172 So. 2d

499, 502 (Fla. 3d DCA 1965). Accordingly, as waiver and abandonment are two separate defenses,

affirmative defenses 4 and 12 are distinct and should not be stricken.
                                                   17
            iv.    Affirmative Defense Number 15.
15.    The damages alleged in the Complaint, if any, were caused by the breach of contract or
       comparative fault, recklessness and/or culpable conduct of the Plaintiff and, by reason
       thereof, Plaintiff is not entitled to judgment, and pleading in the alternative, any award
       or judgment in favor of the Plaintiff should be diminished in proportion to the breach of
       contract, comparative fault, recklessness and/or culpable conduct attributable to the
       Plaintiff compared to the breach or culpable conduct, if any, of Defendants and/or any
       non-parties.
       Plaintiff alleges that affirmative defenses number 15 and 6 are redundant, with number 6

stating that “actions of parties or third parties proximately caused or contributed to the alleged losses

or damages, barring recovery from Defendants.” However, these affirmative defenses are different

in that affirmative defense number 15 refers to allocation of fault against parties based on their

percentage of fault, whereas affirmative defense number 6 concerns complete preclusion of liability

against Sarac due to independent, intervening and superseding forces. As such, these defenses are

not redundant and Plaintiff’s request that that either of these defenses be stricken should be denied.

             v.    Affirmative Defenses Number 24, 25, 26.
24.    Plaintiff lacks standing to pursue this action. Defendants assert that since Plaintiff did
       not legally and properly obtain the rights to, and interest in, Yavaşçalar A.S., it lacks
       standing to bring this action.
25.    Plaintiff illegally and unlawfully acquired the assets of Yavaşçalar A.S. As further
       addressed in its motion to dismiss, Defendants assert that Plaintiff did not legally and
       properly obtain the rights to, and interest in, Yavaşçalar A.S.
26.    The legal doctrine of comity cannot be applied to Plaintiff’s claimed acquisition of
       Yavaşçalar A.S. Defendants assert that since Plaintiff did not legally and properly obtain
       the rights to, and interest in, Yavaşçalar A.S., through actions that would be recognized
       as legal and proper under applicable law, the legal doctrine of comity cannot be applied
       to such acquisition.
       Defendants concede that the relief requested in affirmative defense number 25 is similar to

that requested in affirmative defense number 24, and Defendants respectfully withdraw affirmative

defenses 25. As for affirmative defenses number 24 and 26, these defenses are not redundant as they

argue two separate points. Affirmative defense number 24 indicates that Plaintiff lacks standing due

to its unlawful acquisition of Yavaşçalar’s assets, and affirmative defense number 26 refers to
                                                   18
Plaintiff’s inability to establish legal reciprocity of jurisdictions due to its unlawful acquisition. These

defenses rely on the same underlying facts but ultimately are distinct defenses. Accordingly, neither

affirmative defense 24 or 26 should be stricken.

             B. Affirmative Defenses 5, 7, 9, 10, 15, and 17 Allege Sufficient Facts to Withstand
                a Motion to Strike
         In addition to motions to strike being disfavored by the Court, a motion to strike an affirmative

defense should not be granted merely because the responding party presents opposing facts. Great

American Assur. Co. v. Sanchuk, LLC, No. 8:10-cv-2568-T-33AEP, 2012 WL 1656751, at *3 (M.D.

Fla. May 10, 2012). To survive a motion to strike, all that must be shown is that the defense in

question presents a relevant and substantial factual question that sufficiently apprises the other party

of what will be argued. Id. at *2. An affirmative defense should not be stricken where the defense

presents a bona fide question of law or fact. Royal Palm Sav. Ass’n. v. Pine Trace Corp., 716 F.Supp.

1416, 1420 (M.D. Fla. 1989); A.M. Kidder & Co. v. Turner, 106 So.2d 905, 906 (Fla.1958).4

                i.    Affirmative Defense Number 5.
5.       Plaintiff failed to mitigate, obviate, diminish, or otherwise act to lessen or reduce their
         alleged damages, and Plaintiff’s claims are otherwise barred, in whole or in part, by the
         doctrine of avoidable consequences. Specifically, Defendants reference their
         Counterclaim allegations about the quality of the products, improper shipments of
         products, and sales issues with third-party customers that was not timely addressed or
         corrected by Yavaşçalar A.S. With Yavaşçalar A.S.’s knowledge and approval, some of
         the ammunition was sold by Defendants at a loss and/or for no or minimal profit, yet
         Plaintiff still seeks full recovery. In addition, to the extent that Yavaşçalar A.S. agreed to
         a lesser payment amount, Plaintiff cannot now seek recovery for the full claimed amount
         due.
         Plaintiff claims that affirmative defense number 5 fails to present any facts in support of “the

issues of mitigation, obviation diminishment, reduction in damages or avoidable consequences.”

However, Defendants’ answer refers to its Counterclaim which sets forth facts demonstrating how




4
 To the extent the Court finds the defenses to have insufficient supporting facts, Defendants respectfully request leave to
amend the defenses to include further/additional facts.
                                                            19
Plaintiff failed to mitigate its damages, including by: (1) providing poor and substandard quality

ammunition which was required to be sold at a lower price point (Dkt No.47, ¶¶ 73-78); and (2) and

engaging in illegal shipments overseas which, once discovered, increased Sarac’s difficulty in selling

Plaintiff’s already substandard ammunition (Id. at ¶93). The continued sale of defective ammunition

and participation in illegal shipments demonstrates Plaintiff’s failure to “undertake measures to avoid

damages that are available to him without undue effort or expense.” Forbes v. Prime General

Contractor’s, Inc., 255 So.3d 448, 452 (Fla. 2d DCA 2018). As such, Plaintiff’s requested relief as

to affirmative defense 5 should be denied.

             ii.   Affirmative Defense Number 7.

7.     Plaintiff’s alleged causes of action therein are barred by the equitable doctrines of
       laches, unclean hands, fraud and illegality, res judicata, and/or estoppel. Specifically,
       Defendants reference their Counterclaim allegations about the quality of the products,
       improper shipments of products, and sales issue with third-party customers. With
       Yavaşçalar A.S.’s knowledge and approval, some of the ammunition was sold by
       Defendants at a loss and/or no or minimal profit. Also, part of the money allegedly owed
       to Plaintiff is the result of Yavaşçalar A.S. authorized ammunition sales by 4T USA, LLC,
       which is partially owned by Yavaşçalar A.S. and/or its former owners, and with the
       agreement of Yavaşçalar A.S., the money for such sales is not due or owing from
       Defendants. In addition, to the extent that Defendants were instructed to utilize some of
       the income from the sale of ammunition to cover other joint costs and expenses of the
       parties, no money is owed. Defendants assert that Plaintiff’s and/or Yavaşçalar A.S.’s
       tortious conduct asserted in the Counterclaim would be included as conduct barring
       Plaintiff’s claims.
       Plaintiff claims that insufficient facts have been plead concerning fraud and res judicata in

this affirmative defense. As to fraud, Sarac has pleaded sufficient facts against Plaintiff through the

Counterclaim because Plaintiff’s knowing exchange of subpar ammunition and illegal shipment of

ammunition to Sarac’s detriment, and without informing Sarac, could constitute fraud. La Pesca

Grande Charters, Inc. v. Moran, 704 So.2d 710, 713 (Fla. 5th DCA 1998) (defining fraud as “a

knowing false statement of fact made with the intent that it cause action in reliance and it does cause

such action to the detriment of the victim of the knowing false statement.”). As for the defense of res

                                                  20
judicata, Sarac withdraws this defense and reserves the right to raise it in the future as discovery on

this matter progresses. Therefore, the fraud portion of the defense should not be stricken.

            iii.   Affirmative Defense Number 9.
9.     Plaintiff’s claims are barred, in whole or in part, by its own defaults and breaches of
       contract, directly or through Yavaşçalar A.S. Specifically, Defendants reference their
       Counterclaim allegations about the quality of the products, improper shipments of
       products, and sales issue with third-party customers. With Yavaşçalar A.S.’s knowledge
       and approval, some of the ammunition was sold by Defendants at a loss and/or no or
       minimal profit. Also, part of the money allegedly owed to Plaintiff is the result of
       Yavaşçalar A.S.’s authorized ammunition sales by 4T USA, LLC, which is partially
       owned by Yavaşçalar A.S. and/or its former owners, and with the agreement of
       Yavaşçalar A.S., the money for such sales is not due or owing from Defendants. In
       addition, to the extent that Defendants were instructed to utilize some of the income from
       the sale of ammunition to cover other joint costs and expenses of the parties, no money
       is owed.

       Plaintiff argues that this defense is not sufficiently pled because Defendants have not

specifically identified “what contract ZSR allegedly defaulted on or breached,” or how ZSR breached

the contract. However, the Counterclaim unambiguously asserts that ZSR and Defendants entered

into a contract under which Plaintiff improperly transferred of subpar and low-quality ammunition.

(Dkt. 47, ¶¶ 73-78). In addition, this defense clearly asserts that Plaintiff and Defendants agreed that

some of the ammunition would be transferred to non-party 4T USA, LLC, which is partially owned

by Yavaşçalar A.S. and/or its former owners, and that no money would be due from Defendants for

such ammunition. To the extent Plaintiff is now seeking money for such ammunition, it breached this

agreement. This affirmative defense is sufficiently pled to put Plaintiff on notice of Defendants’

position on the issue.

            iv.    Affirmative Defense Number 10.

10.    Plaintiff’s claims are barred, in whole or in part, by failure and/or lack of consideration.
       Defendants assert that some of the money allegedly owed to Plaintiff is the result of
       Yavaşçalar A.S.’s authorized ammunition sales by 4T USA, LLC, which is partially
       owned by Yavaşçalar A.S. and/or its former owners, and with the agreement of
       Yavaşçalar A.S., the money for such sales is not due or owing from Defendants. In
       addition, to the extent that Defendants were instructed to utilize some of the income from
       the sale of ammunition to cover other joint costs and expenses of the parties, no money
                                                  21
       is owed. Ammunition and other products provided by Yavaşçalar A.S. to Defendants
       without an expectation of payment lack consideration.

       Plaintiff argues that this affirmative defense must be dismissed because there are insufficient

facts supporting a lack of consideration defense.        However, “a general averment of lack of

consideration is consistent with the general rules of pleading contained in Fla. R. Civ. P. 1.110.”

Howdeshell v. First. Nat. Bank of Clearwater, 369 So.2d 432, 434 (Fla. 2d DCA 1979). Additionally,

the Counterclaim unambiguously asserts a lack of consideration for the payment of money from the

ammunition transferred to non-party 4T USA, LLC. Accordingly, this affirmative defense should not

be stricken.

               v.   Affirmative Defense Number 15.
15.    The damages alleged in the Complaint, if any, were caused by the breach of contract or
       comparative fault, recklessness and/or culpable conduct of the Plaintiff and, by reason
       thereof, Plaintiff is not entitled to judgment, and pleading in the alternative, any award
       or judgment in favor of the Plaintiff should be diminished in proportion to the breach of
       contract, comparative fault, recklessness and/or culpable conduct attributable to the
       Plaintiff compared to the breach or culpable conduct, if any, of Defendants and/or any
       non-parties.
       Plaintiff alleges that affirmative defense number 15 is factually deficient. However, the

Counterclaim, which is incorporated the affirmative defenses, unambiguously asserts that ZSR and

Defendants entered into a contract which, unknown to Sarac, involved the transfer of subpar and low-

quality ammunition. (Dkt. 47, ¶¶ 73-78). As a result, Defendants sustained damages and did not

obtain the promised-for items as agreed between the parties (i.e., quality ammunition).             This

affirmative defense is sufficiently pled to put Plaintiff on notice of Defendants’ position on the issue.

               i.   Affirmative Defense Number 17.
17.    Defendants are entitled to a set-off for benefits, income and/or profits obtained by
       Plaintiff at the expense of Defendants. Defendants assert that to the extent Plaintiff,
       through Yavaşçalar A.S., directed that its products be directed to third parties, such as
       4T USA, LLC, and/or that income from the sales of its products be used to cover other
       joint costs and expenses of the parties, Plaintiff cannot properly assert a claim for such
       products. Defendants also asserts that the tortious conduct asserted in the Counterclaim
       should eliminate, reduce or diminish Plaintiff’s potential damages claimed in this matter.
                                                  22
        Plaintiff argues that this defense fails to provide any facts showing that Plaintiff obtained a

benefit at Defendants’ expense. However, the facts allege Defendants are entitled to a set-off for

ammunition that Plaintiff instructed Defendants to transfer to non-party 4TUSA, LLC. If Plaintiff

were permitted payment for the referenced ammunition from Defendants, it would obtain an unjust

and unmerited benefit. Thus, set-off is a valid defense and serves the purpose of preventing a double

recovery for Plaintiff.

            C. Affirmative Defenses 18, 19, 20, 21, and 22 Are Valid Affirmative Defenses, or
               May Otherwise Be Considered Specific Denials
        Plaintiff seeks to strike affirmative defenses 18, 19, 20, 21, and 22 on the basis that they are

not legally cognizable or technically correct affirmative defenses. However, if there is a legitimate

dispute concerning the sufficiency of the proposed affirmative defenses, the Court “will not exercise

its discretion under the rule to strike a pleading unless the matter sought to be omitted has no possible

relationship to the controversy, may confuse the issues, or otherwise prejudice a party.” Poston, 452

F.Supp. at 568. Indeed, Plaintiff essentially concedes by footnote to its motion that these asserted

defenses should be considered denials of Plaintiff’s allegations. Given Plaintiff’s failure to show that

the asserted defenses are wholly irrelevant, confusing or prejudicial, the proper remedy, if any, would

be to treat any disputed paragraphs as denials, not to strike wholesale the cited defenses. CI

International Fuels, LTDA v. Helm Bank, S.A., No. 10-20347-CIV, 2010 WL 3368658, at *2 (S.D.

Fla. 2010) (“Because this affirmative defense alleges a defect in the Plaintiffs’ prima facie case, it

will be treated as a denial.”); Pujals ex rel. El Rey De Los Habanos, Inc. v. Garcia, 777 F. Supp.2d

1322, 1328 (S.D. Fla. 2011)(“The proper remedy is not to strike the claim, but rather to treat it as a

specific denial.”).

              i.          Affirmative Defenses Number 18 and 20.

18.     Plaintiff cannot establish one or more elements of its claims for breach of contract and/or
        promissory estoppel. To the extent that part of the money allegedly owed to Plaintiff is
        the result of Yavaşçalar A.S. authorized ammunition sales by 4T USA, LLC, which is
                                                   23
       partially owned by Yavaşçalar A.S. and/or its former owners, and with the agreement of
       Yavaşçalar A.S., Plaintiff cannot properly assert a claim for such money. In addition, to
       the extent that Defendants were instructed to utilize some of the income from the sale of
       ammunition to cover other joint costs and expenses of the parties, Plaintiff cannot
       properly assert a claim for such money. Further, Defendants assert that no promise of
       payment and/or contract or agreement evidencing offer, acceptance and meeting of the
       minds related to payment by Defendants was ever reached between Defendants and
       Yavaşçalar A.S. Defendants also asset that confidential settlement discussions cannot
       form the basis for a payment agreement and/or promissory estoppel.

20.    Plaintiff cannot demonstrate any element of reasonable reliance by the Plaintiff upon the
       Defendants’ conduct that would indicate any basis for piercing the corporate veil or
       demonstrate damages incurred by Plaintiff which were proximately caused by Mr. Sarac
       in an individual capacity.
       These affirmative defenses are self-explanatory and state that Plaintiff is unable to meet the

requirements and/or elements necessary to bring a breach of contract or promissory estoppel cause of

action, or to pierce the corporate veil. If the Court finds these defenses not to be “true” affirmative

defenses by definition, they should instead be treated as denials, not stricken. Vance v. Westfalia

Technologies, Inc., 2013 WL 3270414, at *3 (M. D. Fla. June 6, 2013) (“The Fourth Affirmative

Defense, stating the Defendants did not have a duty, is in fact a denial of an element of the Plaintiffs’

claim of negligence. Therefore, the defense will not be stricken, but rather treated as a denial.”)

             ii.       Affirmative Defenses Number 19, 21, 22.5
19.    There is no evidence of any of the bases for piercing the corporate veil alleged by
       Plaintiff, nor any evidence to demonstrate how the same sanctioned a fraud or promoted
       injustice toward the Plaintiff.
21.    Plaintiff has failed to allege and cannot show any causal connection between the way
       Sarac Distributors and/or Yavex were capitalized or operated and the subsequent
       inability to pay the obligation allegedly owed to Plaintiff.
       These affirmative defenses are self-explanatory and advise that Plaintiff will be unable to

establish critical components of its claims. The “facts” supporting each of these defenses is Plaintiff’s



5
  Affirmative defense 22 essentially reserves the right to raise future affirmative defenses and
incorporates those in Rule 8(c). Defendants withdraw this defense but otherwise reserves the right to
move to amend as discovery requires in the future.
                                                24
inability to demonstrate facts supporting piercing the corporate veil or causation as stated. Plaintiff

cannot argue that these defenses are wholly irrelevant or unsupported, which should result in denial

of the relief sought by Plaintiff. If the Court finds that these defenses do not qualify as “true”

affirmative defenses, they should be treated as specific denials that are relevant and cannot be stricken.

Vance, supra.

           D. Affirmative Defense 27 Should Not Be Stricken.
       Affirmative Defense 27 asserts that “Plaintiff’s Complaint should be dismissed due to

improper reliance on confidential settlement communications.”         Plaintiff claims that this defense

should be stricken because the Court previously ruled that Plaintiff may rely on confidential

settlement communications. This is simply untrue. Pursuant to the March 5, 2020 order, this Court

ruled that Rule 408 disputes should be decided as evidentiary matters in motions in limine, not in

Rule 12(f) motions to dismiss. (Dkt. 37, p. 7).     Stated different, the Court found that ruling on the

issue was premature and would remain premature until the case reaches the trial stage. Thus, it is still

a viable issue in dispute and the affirmative defense should not be stricken.

                                            CONCLUSION

       For the foregoing reasons, Plaintiff’s Partial Motion to Dismiss Counterclaims and Strike

Affirmative Defenses should be denied. If any aspect of Plaintiff’s Motion is to be granted,

Defendants respectfully request leave to amend pursuant to FRCP 15(a)(2).

                               REQUEST FOR ORAL ARGUMENT

       Defendant respectfully requests oral argument on Plaintiff’s Motion to Dismiss pursuant to

L.R. 3.01(j). Defendant anticipates that 30 minutes of argument would be sufficient to assist the Court

in addressing the issues.




                                                   25
    Respectfully submitted,

By: s/Ryan L. Erdreich
    Ryan L. Erdreich, Esq. (Florida Bar No.: 65712)
    rerdreich@pmlegalfirm.com
    PISCIOTTI MALSCH
    30 Columbia Turnpike, Suite 205
    Florham Park, New Jersey 07932
    Telephone: (973) 245-8100
    Facsimile: (973) 245-8101

    Attorneys for Defendants Matthew Sarac, Sarac
    Distributors LLC, and Yavex LLC




     26
                                   CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on the 25th day of June 2020, I caused the foregoing to

be electronically filed with the Clerk of the Court and served on counsel for all parties via the Court’s

Electronic Case Filing System.

Dated: June 25, 2020


                                             By: s/ Ryan L. Erdreich
                                                 Ryan L. Erdreich, Esq.
                                                 Florida Bar No.: 65712




                                                   27
